EXHIBIT 10.1




Execution Version

March 1, 2013

SCG Financial Acquisition Corp.

c/o Gregory H. Sachs, Chairman and CEO

615 North Wabash Avenue

Chicago, IL  60611




Re:

Financing Commitment

Dear Mr. Sachs:

The Donald R. Wilson, Jr. 2002 Trust dated October 15, 2002 (“Lender”) hereby
commits to provide financing to SCG Financial Acquisition Corp. (“SCG”) and/or
one of its designated affiliates (“Borrower”) in the form of a standby credit
facility up to the aggregate amount of (a) SCG’s obligations under that certain
Agreement and Plan of Merger (the “Merger Agreement”), dated as of the date
hereof, by and among SCG, SCG Financial Merger III Corp., Symon Holdings
Corporation (the “Target Company”) and the Securityholders’ Representative (as
defined therein) and (b) all (i) out-of-pocket fees and expenses and (ii) other
amounts payable by SCG under or in connection with the Merger Agreement (the
“Facility”) as expressly set forth herein.  The proceeds of the Facility will be
used solely to finance the acquisition by SCG of all issued and outstanding
shares of capital stock (the “Stock”) of the Target Company from its
stockholders, pursuant to the Merger Agreement.  This letter agreement is being
delivered to SCG in connection with the execution of the Merger Agreement.

As between Lender and SCG (and any other Borrower), it is agreed that the
Facility will be provided pursuant to commercial credit documents (the “Credit
Documents”) incorporating provisions reasonably deemed by Lender to be customary
and appropriate in transactions of this type, including standard
representations, warranties, covenants and events of default.  The specific
terms and conditions of the Credit Documents will be negotiated by and between
Lender and SCG (and any other Borrower), but a Summary of Principal Terms and
Conditions is attached hereto as Exhibit A (“Summary of Terms”).  Lender
understands that Borrower may require less than the full amount set forth above,
and such amount is intended to be a maximum amount.  The Credit Documents shall
contain all of the terms of the Facility, and such terms shall supersede this
letter, including the Summary of Terms.  For avoidance of doubt and
notwithstanding anything to the contrary in this letter agreement, the Lender’s
obligations under this letter agreement (including the funding of the Facility)
are conditioned solely upon (i) the satisfaction or waiver of the conditions set
forth in Section 3.2 of the Merger Agreement (other than conditions that by
their nature are to be satisfied by actions taken at the closing of the
transactions contemplated by the Merger Agreement (the “Closing,” and the date
of the Closing shall be referred to herein as the “Closing Date”), provided,
that such conditions are then capable of being satisfied assuming a Closing
would occur), and (ii) the Credit Documents containing the terms and conditions
set forth in the Summary of Terms.

Lender hereby represents and warrants that (a) it has (and will maintain so long
as it has obligations under this letter agreement) unrestricted funds and/or
immediate capital availability sufficient to honor its obligations under this
letter agreement, (b) it has full power and authority to enter into this letter
agreement and to perform its obligations hereunder, and (c) neither this letter
agreement nor the performance of its obligations hereunder conflicts with or
violates any organizational document of Lender, any contract or commitment of
Lender or any applicable law or regulation.  This letter agreement may be
enforced against Lender by any of Borrower, the Target Company or the
Securityholders’ Representative (on behalf of the Company’s stockholders), it
being understood that the Target Company and the Securityholders’ Representative
are express third-party beneficiaries of this letter agreement.  The parties
hereto confirm that they understand that the Target Company and the
Securityholders’ Representative would not approve the transactions contemplated
by the Merger Agreement or enter into the Merger Agreement unless the Lender has
provided the commitments set forth in this letter agreement.

In addition to and not in derogation of any other remedy available at law (or in
equity) for such breach, and subject to the express limitations contained in
this letter agreement, the parties hereto and the beneficiaries hereof will be
entitled to specific performance, injunctive or other equitable relief in order
to enforce their rights under or prevent any violations (whether anticipatory,
continuing or future) of the terms hereof with respect to the transactions
contemplated hereby in the event of breach prior to the Closing by any party
hereto.  The foregoing sentence will not be construed as a waiver by any party
hereto or beneficiary hereof of any right such person may now have or hereafter
acquire to monetary damages from any other party hereto.

If this letter agreement is acceptable, please execute and return a copy of by
facsimile, e-mail, hand delivery or mail to be received by Lender prior to the
close of business on March 1, 2013, or this letter will automatically expire.
 In the event SCG (and any other Borrower) does not fulfill its commitment to
close this transaction or the conditions set forth above are not fulfilled on or
before May 31, 2013 (other than as a result of Lender’s failure to fulfill its
obligations hereunder), Lender may elect not to proceed with this transaction
upon notice to SCG (and any other Borrower), Target Company and the
Securityholders’ Representative.




--------------------------------------------------------------------------------

This letter agreement is for SCG’s, the Target Company’s and the
Securityholders’ Representative’s benefit only.  It is not assignable by SCG
without the prior written approval of Lender; provided, that SCG may, without
the prior written consent of any party hereto, assign any or all of its rights
and obligations under this letter agreement to one or more of its affiliates
provided that (i) SCG concurrently assigns all or any portion of the Merger
Agreement and/or its rights thereunder to such affiliate in accordance with
Section 9.3 of the Merger Agreement and (ii) any such assignment shall not (A)
limit or affect SCG’s obligations under this letter agreement or the Merger
Agreement or (B) relieve the Lender from its obligations under this letter
agreement.  Any purported assignment of this commitment in contravention of this
paragraph shall be void.  The obligations of the Lender hereunder may not be
assigned without the prior written consent of SCG and the Securityholders’
Representative.  This letter agreement may not be disclosed to or relied upon by
any person other than SCG, the Target Company or the Securityholders’
Representative (on behalf of the Company’s stockholders); provided that SCG may
disclose this letter agreement and the terms and conditions hereof in connection
with any filing by SCG required under the Securities and Exchange Act of 1934,
as amended, in connection with the Merger or as otherwise required pursuant to
applicable federal or state securities laws.  This letter agreement may not be
amended or otherwise modified without the prior written consent of each of SCG,
the Company and the Securityholders’ Representative.

Very truly yours,




/s/ Donald R. Wilson, Jr.




Donald R. Wilson, Jr., not individually, but as

Trustee of the Donald R. Wilson, Jr. 2002 Trust

dated October 15, 2002













Accepted and agreed to as of

the date first written above:




SCG Financial Acquisition Corp.







By: /s/ Gregory H. Sachs                                 

Gregory H. Sachs, Chairman and CEO





--------------------------------------------------------------------------------

EXHIBIT A




SUMMARY OF PRINCIPAL TERMS AND CONDITIONS




A.

Term Loan Facility:

 

 

Permitted Use of Funds:

Solely to fund all or a portion of (A) the Merger Consideration (as defined in
the Merger Agreement) pursuant to the Merger Agreement and (B) all (i)
out-of-pocket fees and expenses and (ii) other amounts payable by SCG under or
in connection with the Merger Agreement.

 

 

Loan Amount:

Up to the aggregate amount of (A) SCG’s obligations under the Merger Agreement
and (B) all (i) out-of-pocket fees and expenses and (ii) other amounts payable
by SCG under or in connection with the Merger Agreement (the “Loan”); provided
that such amount will be reduced by the aggregate amount of cash available to
SCG (and any other Borrower) as of the Closing Date (collectively, the
“Available Cash”) from cash on hand, cash from SCG’s public investors, and net
cash proceeds from any alternative debt financing borrowed from alternative
lenders (the “Alternative Financing”); provided, however, that SCG and its
subsidiaries and affiliates (including any other Borrower) shall be allowed to
retain up to $5,000,000 of Available Cash as of the Closing Date in order to
fund future operations and other contingencies.

 

 

Best Efforts:

SCG (and any other Borrower) shall use its best efforts through the Closing Date
to raise sufficient Available Cash so that SCG (or any other Borrower) will not
be required to access the Facility.

 

 

Term of Facility:

Twenty-four (24) months.

 

 

Principal Payments:

One hundred percent (100%) principal repayment at maturity.

 

 

Interest:

Fixed rate of (a) for the first twelve (12) months the Loan is outstanding,
fifteen percent (15%) per annum, five percent (5%) of which will be
payment-in-kind (PIK) and added each month to the principal balance, and (b)
thereafter, twenty percent (20%) per annum, ten percent (10%) of which will be
PIK and added each month to the principal balance.

Interest will be calculated on a 360-day basis, and cash interest shall be
payable on the first day of each month commencing the month after the closing.

 

 

Fees:

Upon signing this letter agreement, Lender shall receive 100,000 shares of the
common stock of SCG in consideration for Lender’s commitment herein to make the
Loan.  Lender shall also receive an additional 10,000 shares of the common stock
of SCG for each $1.0 million of the Loan which remains outstanding as of the
date eighteen (18) months after the closing.

Prepayment:  

Borrower may voluntarily prepay all or a portion of the Loan at any time without
penalty of prepayment.




Borrower shall prepay the Loan on a quarterly basis, in an amount equal to 90%
of excess free cash flow at the end of each fiscal quarter starting at the end
of the first fiscal quarter of 2014 (March 31, 2014).

 

 

CapEx:

If any of the Loan remains outstanding as of twelve (12) months after the
Closing, SCG and its subsidiaries and affiliates (including any other Borrower
and the Target Company) shall be prohibited from making capital expenditures in
excess of the aggregate amount of $500,000 in any fiscal year.




--------------------------------------------------------------------------------




Covenants:

Affirmative and negative covenants will be usual and customary for transactions
of this type. There will be no financial covenants except as expressly set forth
herein.

 

B.

Collateral




·

The Loan shall be secured by a lien and security interest in and to all personal
and real property assets of SCG and its domestic subsidiaries (including the
Target Company) as Lender determines in its sole discretion, including, without
limitation, the assets of the Target Company and the Stock in the Target Company
held and to be acquired by Borrower (the “Collateral”).

·

In the event that SCG is not a Borrower, SCG shall execute and deliver to Lender
an irrevocable and unconditional guaranty of the Loan to be secured by a lien
and security interest in and to all personal and real property assets of SCG and
its domestic subsidiaries as Lender determines in its sole discretion.

·

At Lender’s request, SCG (and any other Borrower) shall cause its domestic
subsidiaries, including, without limitation, the Target Company, to take such
action and deliver such documentation as Lender requires to grant and perfect
the liens and security interests in such Collateral held by such subsidiaries.

·

The Lender shall have a first priority lien and security interest in and to the
Collateral subject only to any secured indebtedness of Borrower and its
subsidiaries outstanding at the Closing Date or otherwise approved by Lender;
provided that the liens of the Lender will be subordinated to the liens granted
to the holders of any indebtedness borrowed as part of the Alternative
Financing.

 

C.

Conditions Precedent to Closing

 

·

The satisfaction or waiver of the conditions set forth in Section 3.2 of the
Merger Agreement (other than conditions that by their nature are to be satisfied
by actions taken at Closing, provided, that such conditions are then capable of
being satisfied assuming a Closing would occur).

·

The Credit Documents shall contain all of the terms and conditions set forth in
this Summary of Terms.

·

In the event that SCG and its subsidiaries and affiliates (including any other
Borrower) have access to sufficient Available Cash to pay the aggregate amount
of (A) SCG’s obligations under the Merger Agreement and (B) all (i)
out-of-pocket fees and expenses and (ii) other amounts payable by SCG under or
in connection with the Merger Agreement without the need to access any portion
of the Loan, Borrower and Lender shall not consummate the Loan as provided
herein.  In such event, Lender shall be entitled to retain the 100,000 shares of
common stock of SCG granted to Lender upon execution of this letter agreement,
and SCG (and any other Borrower) will remain obligated to reimburse and
indemnify Lender as set forth immediately below.

 

D.

Expenses/Indemnification




SCG (and any other Borrower) shall reimburse Lender for all costs and fees
(including outside counsel fees) incurred by Lender in connection with the
preparation, due diligence, negotiation and execution of documents evidencing,
securing or otherwise relating to the Loan.  In addition, the SCG (and any other
Borrower) shall indemnify Lender against any loss, claim, liability or expense
including, without limitation, legal fees and disbursements incurred by it in
connection with, arising out of, or in any way related to the execution,
delivery, enforcement or defense of this letter agreement or of any of the
transactions contemplated hereby except to the extent determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted by
reason of the gross negligence or willful misconduct of the Lender.  Lender
shall in no case be liable for any special, indirect or consequential damages
arising from any breach of any obligations of Lender.

 

E.

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE.  TO PROTECT THE PARTIES FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS COVERING SUCH MATTERS ARE CONTAINED IN THIS
WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN
THE PARTIES, EXCEPT AS MAY LATER BE AGREED IN WRITING TO MODIFY IT; AND, IN ANY
EVENT, AS SUPERSEDED BY LOAN DOCUMENTS SIGNED BY THE PARTIES.




--------------------------------------------------------------------------------




F.

Governing Law




This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.  Each of the parties hereto
hereby irrevocably submits to the exclusive jurisdiction of any state or federal
court sitting in the Borough of Manhattan, City of New York, State of New York
over any suit, action or other proceeding brought by any party arising out of or
relating to this Agreement, and each of the parties hereto hereby irrevocably
agrees that all claims with respect to any such suit, action or other proceeding
shall be heard and determined in such courts.  In the event of any litigation
regarding or arising from this Agreement, the prevailing party shall be entitled
to recover its reasonable expenses, attorneys’ fees and costs incurred therein
or in enforcement or collection of any judgment or award rendered therein.  






